                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION


UNITED STATES OF AMERICA
                                                  Case No. 6:18-cr-014
             V.




DYLAN ANTHONY DAVIS


                     ORDER TO DISMISS INDICTMENT

      The motion of the Government for an order dismissing, without prejudice, the

indictment is GRANTED.


      The above-referenced indictment against Defendant Dylan Anthony Davis is

hereby dismissed without prejudice.

      So ORDERED,this,_Z_2!^ay of _                         2018.


                               CHIEE_JUBCE J. R^DAL HALL
                               UNITED STATES DISTRICT COURT JUDGE
                               ;QUTHERN DISTRICT OF GEORGIA
